Citation Nr: 1235072	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot/ankle disorder other than tinea pedis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, C.W.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1957 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a bilateral foot/ankle disorder.

Notably, the Veteran requested a Travel Board hearing in June 2007.  However, he subsequently withdrew that request and indicated he wanted an RO hearing.  The Veteran testified at an RO hearing before Decision Review Officer in November 2008, and a copy of that hearing transcript has been associated with the claims file.

The Board previously remanded this case for further development in March 2010 and October 2010.  After that development was completed, the Board granted service connection for tinea pedis, and denied service connection for a bilateral foot/ankle disorder other than tinea pedis, in a February 2011 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2012 decision, the Court vacated the portion of the Board's decision that denied service connection for a bilateral foot/ankle disorder other than tinea pedis, and remanded it back to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although further delay is regrettable, the Board finds that further development is necessary in order to fully and fairly adjudicate the Veteran's claim.

The Veteran contends that he has a bilateral foot/ankle disorder attributable to wearing undersized boots in service.  As noted in the Board's prior decision, the Veteran's service treatment records were lost in a fire and are not available for review.  See February 2006 Memorandum.  The Veteran's VA treatment records and examination reports reflect current diagnoses or findings of diabetic neuropathy, bilateral ankle arthritis, osteopenia, and bilateral plantar calcaneal spurs.

The Veteran was afforded VA examinations in July 2010 and November 2010.  Collectively, these examiners concluded that the Veteran's neuropathy and ankle arthritis were not etiologically related to service, to include wearing small boots in service.  However, the etiology of the Veteran's mild osteopenia and small bilateral calcaneal spurs was not addressed.  Furthermore, the examiner did not take into account the Veteran's lay assertions as to the nature and extent of his foot/ankle problems since service.  In this regard, the Board notes that the Veteran is competent to report continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  For purposes of this remand and subsequent examination only, his statements are presumed credible.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, on remand, the Veteran must be provided another examination to determine the relationship of any current foot/ankle disorder (to specifically include but not exclusive of osteopenia and calcaneal spurs) and service.  For the purposes of the examination, the examiner should accept the Veteran's assertions regarding wearing small boots and experiencing foot pain during and after service as credible.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his foot and ankle problems, to include his complaints of foot pain during/since his active duty.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, and the examination report must reflect that such a review was done.  All indicated studies or testing should be conducted, and the examiner should elicit a complete history from the Veteran.  All pertinent pathology should be noted in the examination report.  

The examiner must

a) Identify all current foot/ankle disorder.

b) Provide an opinion, with supporting rationale, as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that each of the  Veteran's foot and ankle disorders identified on evaluation (or manifested at any time during the course of the appeal, e.g.  mild osteopenia, small bilateral calcaneal spurs, neuropathy, and ankle arthritis) had their onset in service or are otherwise related to active duty.  

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran (i.e. wearing small boots and experiencing foot pain in service), as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

A complete rationale must be provided for all opinions rendered.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2. Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3. After the requested development has been completed, readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



